Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters:

The title in the Claim reading “Plinth with integrated strips and a cut out" is objected to because of the following informalities: In the Figure Descriptions, the title is referred to as a "Plinth".  The title must be consistent throughout the specification.  See MPEP 1503.01(I).

The Examiner recommends amending the title throughout the application to read:  -- Plinth --


Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).	
	

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 1935 CD 11, 453 OG 213. 

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136, but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute. 35 USC 133.

The references cited but not applied are considered cumulative art related to the claimed design.

If applicant' s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNE WAS-ENGLEHART whose telephone number is (571)272-7721.  The examiner can normally be reached on Monday-Friday 8-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Susan Bennett-Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application
will be considered an interview and are to be made of record. See MPEP 713. The examiner will not
discuss the merits of the application with applicant’s representative if the representative is not
registered to practice before the USPTO. Appointment as applicant’s representative before the
International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement
does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an
applicant that is a juristic entity must be represented by a patent attorney or agent registered to
practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to
practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is
the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power
of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80
“Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may
be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be
conducted with a registered practitioner not of record provided the registered practitioner can show
authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview
Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405.
For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO
Correspondence” below.

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be
signed by an attorney or agent registered to practice before the USPTO. Applicants may submit
replies to Office actions only by:


 Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
 Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
 Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
 Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions

/LEANNE WAS-ENGLEHART/
Primary Examiner, Art Unit 2918